     Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 1 of 15 PageID #:464




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RONALD P. JOHNSON, Administrator        )
of the Estate of JAMES R. BULLOCK, Jr., )
Deceased,                               )
                                        )
        Plaintiff,                      )
                                        )                     No. 18 C 6235
        v.                              )
                                        )                     Judge Jorge L. Alonso
JET SUPPORT SERVICES, INC.,             )
                                        )
        Defendant.                      )

                          MEMORANDUM OPINION AND ORDER

        The Court previously dismissed with prejudice plaintiff’s counts for promissory estoppel

and unjust enrichment and dismissed without prejudice plaintiff’s claim for breach of contract.

Plaintiff, the executor of the estate of James R. Bullock, filed an amended complaint asserting:

(1) that defendant breached a contract between defendant and the prior owner of an aircraft; and

(2) that plaintiff has been assigned the right to sue for that breach of contract. 1 Defendant again

moves to dismiss. For the reasons set forth below, the Court grants the motion to dismiss.

I.      BACKGROUND

        The following facts are from plaintiff’s2 amended complaint, and the Court takes them as

true.



1
 The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332(a)(1). Plaintiff Ronald
P. Johnson is the administrator for the estate of James R. Bullock, who was a citizen of North
Carolina. (Am. Complt. ¶ 1). Thus, plaintiff is a citizen of North Carolina. 28 U.S.C. §
1332(c)(2). Defendant is a Delaware corporation with a principal place of business in Illinois.
(Am. Complt. ¶ 2). Thus, defendant is a citizen of Delaware and Illinois. 28 U.S.C. §
1332(c)(1). The amount in controversy exceeds $75,000.00.
2
 The parties refer to Bullock, who passed away September 1, 2017, and to the administrator of
his estate, collectively, as “plaintiff.” The Court will do the same.
    Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 2 of 15 PageID #:465




        As of January 1, 2016, Gadinair, a company in France, owned a Cessna 560 Excel Jet

(the “jet”) that it wished to sell. It hired Bell Aviation to serve as its listing agent for the jet.

Bell Aviation employed Charley Lloyd (“Lloyd”), who assisted with the sale. In early January

2016, plaintiff received from Bell Aviation a flyer about Gadinair’s jet. Plaintiff and Lloyd

began negotiating for the jet, which was covered by a maintenance contract between Gadinair

and defendant Jet Support Services, Inc. (“JSSI”).

        JSSI

        Defendant JSSI is a company that offers maintenance programs for aircraft. On or about

February 27, 2012, JSSI and Gadinair entered into a contract (the “2/27/2012 Maintenance

Agreement”) for a maintenance program on the jet. The 2/27/2012 Maintenance Agreement

states, in relevant part:

                                              RECITALS:

                A.     JSSI is in the business of providing programs for the repair and
        maintenance of turbine engines as described in this Contract (the “Program”). All
        capitalized terms used herein, and not defined herein, shall have the meanings
        ascribed to them in Exhibit A attached hereto and made a part hereof.

                B.     The Client desires to obtain the benefits of the Program, and JSSI
        desires to provide the Program to the Client, subject to the terms and conditions of
        this Contract.

                The parties agree as follows:

                               * * *
        III. TRANSFER, TERMINATION AND CONTINUATION OF
        SERVICE

                (a) Term; Renewal Contract. The initial term of this Contract is sixty (60)
        months. Except in accord with the specific provisions of this Section III, this
        Contract is non-cancelable by either party. At the conclusion of each sixty (60)
        month period, a renewal contract subject to the then current JSSI terms and
        conditions may be issued to the Client as mutually agreed by the parties, with
        such agreement not to be unreasonably withheld, conditioned, or delayed. At the
        time of issuance of such renewal contract the Client must be in compliance with



                                                    2
Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 3 of 15 PageID #:466




  all terms and conditions of this Contract, including, but not limited to, payment of
  Minimum Service Charges. The beginning Account Balance under such renewal
  contract shall be equal to the amount of the Account Balance at the conclusion of
  this Contract, calculated as described in Exhibit A.

          (b) Transfer of Aircraft to Affiliate. In the event the Client determines to
  transfer the aircraft to an Affiliate during the term of the Contract, the Client shall
  provide written notice to JSSI at least ten (10) days prior to the date of such
  transfer. . . . If the Client is in full compliance with the terms and conditions of
  this Contract at the time of the proposed assignment, and the Affiliate’s
  creditworthiness is acceptable to JSSI, then JSSI, the Client, and the Affiliate
  shall take all necessary steps to arrange for the assignment and assumption of all
  rights and obligations of Client under this Contract to such Affiliate. . . .

          (c) Sale of Aircraft: New Contract with Purchaser. In the event the client
  determines to sell the Aircraft during the term of this Contract, the Client shall
  provide written notice to JSSI at least ten (10) days prior to the date of closing of
  such sale. Such notice shall include the name and address of the Purchaser, the
  estimated closing date, and any other information reasonably requested by JSSI.
  If the Client is in full compliance with the terms and conditions of this Contract at
  the time of sale, the Purchaser’s creditworthiness is acceptable to JSSI, and the
  Purchaser desires to maintain enrollment in the Program, JSSI and the Client shall
  take all necessary steps to arrange for the execution and delivery of a new contract
  between JSSI and the Purchaser, subject to the then current JSSI terms and
  conditions. Such new contract shall be entered into on or before the closing date
  of such sale. The beginning Account Balance under such new contract shall be
  equal to the amount of the Account Balance at the conclusion of this Contract,
  calculated as described in Exhibit A. In addition, this Contract shall be
  terminated, and neither JSSI nor the Client shall have any further obligations
  under this Contract, effective as of the date JSSI and the Purchaser enter into the
  new contract.

          (d) Sale of the Aircraft; Termination of Contract. In the event of a sale of
  the Aircraft to a Purchaser (which Purchaser shall not be an Affiliate of the
  Client) not desiring to participate in the Program, JSSI shall consent to
  termination of this Contract with the Client under the following terms:

                 (i) The receipt by JSSI of any data and documents reasonably
                 requested by JSSI . . .
                 (ii) Full payment of all amounts due . . .
                 (iii) Receipt by JSSI of evidence satisfactory to JSSI of the sale of
                 the Aircraft; and
                 (iv) Return of all equipment on loan to the Client hereunder.

         (e)     Early Termination; Certain Circumstances. In the event the
  Aircraft is damaged beyond economical repair or becomes unrecoverable because



                                             3
Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 4 of 15 PageID #:467




  of theft . . . The liability of the parties in further performance of this Contract
  shall be terminated effective as of the date of such damage or theft.
                                            * * *
          (j)      Credit Towards Replacement Aircraft. In the event (A) the Client
  sells the Aircraft and the Purchaser does not wish to enroll in the Program (as
  provided in Subsection III(d) above), or (B) this Contract is terminated because of
  damage or theft of the Aircraft (as provided in Subsection III(e) above), the Client
  shall have the rights set forth in this Subsection III(j). If the Client elects to enroll
  a Replacement Aircraft in the Program and enter into a new contract covering
  such replacement Aircraft, the Client shall be eligible to apply the amount of its
  Credit under this Contract, calculated as described in Exhibit A, against either (1)
  the amount of the Pro Rata Elimination Fee, if any, due under the new contract for
  the Replacement Aircraft if the Replacement Aircraft is an In-Service Aircraft; or
  (2) the amount of monthly flight hour payments due under such new contract if
  the Replacement Aircraft is a New Aircraft. The Client’s rights under this
  Subsection III(j) shall expire in the event that the Client does not enter into a new
  contract for a Replacement Aircraft within thirty-six (36) months from the date of
  the termination of this Contract pursuant to either Subsection III(d) or (e), as
  applicable.

          (k) Early Termination; Rebate of Account Balance. In the event that (i)
  the Client is the first party to enroll the Engine(s) on a JSSI program, (ii) the
  Client is in compliance with all terms and conditions of this Contract, including,
  but not limited to, payment of Minimum Service Charges, and (iii) an off-wing
  event has not yet been performed on the Engine under this Contract, the Client
  shall have the right to terminate this Contract by delivering written notice thereof
  to JSSI and the liability of the parties in further performance of this Contract shall
  be terminated effective as of the date of JSSI’s receipt of such notice. In addition,
  within ninety (90) days of the effective date of such termination notice, JSSI shall
  pay to the Client an amount equal to seventy percent (70%) of the Account
  Balance, calculated as described in Exhibit A, as of the effective date of such
  termination.




  IV.     FEES AND OTHER CHARGES.
                                      * * *
          (b) Monthly Payment. Each month during the term of this Contract, the
  Client shall make a monthly payment based upon an established Hourly Rate and
  the Flight Hours logged during the month, as well as an Administrative Fee, if
  applicable.

  Not later than ten (10) days after the end of each month, the Client shall submit a
  report on-line using the JSSI website, providing accurate operational information




                                             4
Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 5 of 15 PageID #:468




  including the Aircraft total time and landings and Engine Operating Time and
  cycles for each Engine . . .
                                        * * *
          (i) Transfer Fees. In the event of a sale of the Aircraft, as described in
  Subsection III(c), which results in the execution of a new contract with the
  Purchaser, a Transfer Fee shall be due and payable to JSSI as set forth on Exhibit
  B.
                                        * * *

  V.     GENERAL PROVISIONS.
                                         * * *
           (c)    Governing Law. This Contract shall be governed by, and
  construed in accord with, the laws of the State of Illinois.
                                         * * *
           (g)    Binding Effect; Assignment. This Contract shall be binding upon
  and inure to the benefit of the parties hereto and their respective successors and
  assigns. This Contract may not be assigned by the Client without the prior written
  consent of JSSI. JSSI shall be entitled to assign some or all of its rights and
  remedies hereunder without notice or prior consent of Client.
                                         * * *
                                       EXHIBIT A
                                   DEFINED TERMS
                                         * * *
  2.       ACCOUNT BALANCE means the aggregate amount of payments to JSSI
  by the Client hereunder less the aggregate amount distributed as Management
  Fees, times not less than 75%, less the aggregate amount distributed for all
  maintenance and repair covered hereunder with the exception of Unscheduled
  Maintenance, less expenses specifically permitted under the Trust Agreement and
  allocated to this Contract, less Federal and State Income and other taxes allocated
  to this Contract, all in accord with the Trust Agreement, as determined by JSSI in
  its reasonable discretion from time to time. For the purposes of an On Condition
  Program, the aggregate amount distributed for Unscheduled Maintenance shall
  mean the aggregate amount distributed for Unanticipated Failure(s).
                                         * * *
  29.      CREDIT means the aggregate amount of payments to JSSI by the Client
  hereunder less the aggregate amount distributed as Management Fees, times not
  less than 75%, less the aggregate amount distributed for all maintenance and
  repair covered hereunder with the exception of Unscheduled Maintenance, less
  expenses specifically permitted under the Trust Agreement and allocated to this
  Contract, less Federal and State income and other taxes allocated to this Contract,
  all in accord with the Trust Agreement, as determined by JSSI in its reasonable
  discretion from time to time. For the purposes of an On Condition Program, the
  aggregate amount distributed for Unscheduled Maintenance shall mean the
  aggregate amount distributed for Unanticipated Failure(s).




                                          5
    Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 6 of 15 PageID #:469




(Am. Complt. Exh. C at 1, 8-10, 12-13, 15, 16, Exh. A/Docket 22-3 at 5, 12-14, 16-17, 19, 20,

23-24). Exhibit B lists an hourly rate of $197.06 per engine and a transfer fee of $2,500.00.

(Am. Complt. Exh. C at Exh. B/Docket 22-3 at 29).

        Plaintiff agrees to purchase jet from Gadinair

        Plaintiff and Gadinair reached an agreement for the sale of the jet from Gadinair to

plaintiff. Among other things, plaintiff and Gadinair agreed “[a]ll airframe and engine

maintenance programs applicable to the Aircraft (including JSSI) that are still in effect and by

their terms are assignable shall be assigned to the Purchaser at closing and shall be fully paid up

to and current as of the date of delivery.” (Am. Complt. ¶ 15). Plaintiff and Gadinair set April

18, 2016 as the closing date for the sale of the jet.

        On April 7, 2016, defendant emailed Gadinair and requested that Gadinair execute the

Notification of Aircraft Sale form. Gadinair did so the same day, and plaintiff attached to the

amended complaint the Notification of Aircraft Sale form executed by Sebastien Longerinas, a

Gadinair officer. (Am. Complt. Exh. E/Docket 22-5). The Notification of Aircraft Sale form

says, among other things:

        The terms of the Contract require that the Customer provides written notice
        to JSSI in the event of the sale of the Aircraft. Please complete this
        document, sign where indicated below, and return a fully executed copy of
        this JSSI Notification of Aircraft Sale to Mirai Shantilai via email at …

        Reference is made to that certain JSSI [TYPE] Maintenance Program Contract
        #JSSI0004059 (the “Contract”) dated as of February 27th, 2012, between
        Gadinair S.a.r.L (the “Client”) and JET SUPPORT SERVICES, INC. (“JSSI”).
        Any capitalized term used in this Notification of Aircraft Sale (this
        “Notification”) but not defined in this Notification shall have the meaning
        ascribed to it in the Contract. This Notification does not amend or modify the
        Contract.

(Am. Complt. Exh. E/Docket 22-5). The Notification of Aircraft Sale form goes on to say:




                                                   6
    Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 7 of 15 PageID #:470




       If the Aircraft was sold with the JSSI Program, the Client’s right under the
       Contract will terminate effective as of the date of sale of the Aircraft, and JSSI
       will work with the Purchaser to transfer the JSSI Program coverage, which
       coverage will be subject to JSSI’s then-current terms and conditions.

       If the Aircraft was sold without the JSSI Program, the Client will retain a Credit
       right, if applicable, to be used towards a Replacement Aircraft as set forth in the
       Contract.

(Am. Complt. Exh. E/Docket 22-5). The Notification of Aircraft Sale form contains boxes that

could be checked to indicate whether the plane was sold with or without the JSSI program, and

the box for sold “with” the program is checked. The form is not dated, but plaintiff alleges

Gadinair sent it on April 7, 2016.

       The sale of the jet closed on April 18, 2016. Prior to the closing date, JSSI required

Gadinair to pay an arrearage of $125,000.00 to JSSI. After the sale closed, plaintiff learned that

in order to access the funds under the 2/27/2012 Maintenance Agreement, he would have to enter

a new five-year maintenance agreement with JSSI. Plaintiff never entered a new contract with

JSSI. As of March 14, 2017, the balance under the 2/27/2012 Maintenance Agreement was

$495,077.90. JSSI has not paid any portion of that balance to plaintiff or Gadinair.

       When plaintiff filed the original complaint, he asserted that the 2/27/2012 Maintenance

Agreement had been assigned to him. The Court concluded that assignment was barred by the

anti-assignment provision and, accordingly, that plaintiff had failed to state a claim for breach of

contract. (The Court also dismissed with prejudice plaintiff’s claims for promissory estoppel and

unjust enrichment.)

       In the amended complaint, plaintiff alleges that after the Court dismissed the original

complaint, plaintiff and Gadinair entered an additional assignment agreement under which

Gadinair assigned to plaintiff its rights to sue for breach of the 2/27/2012 Maintenance

Agreement. Specifically, the assignment provides:



                                                 7
      Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 8 of 15 PageID #:471




        Seller hereby assigns ANY AND ALL rights, title, interest, and ownership in any
        claims that Seller has or may have against JSSI under the JSSI Contract and
        authorizes Purchaser, at Purchaser’s own expense, to pursue such claims against
        JSSI in litigation or otherwise, in Purchaser’s own name pursuant to this
        Agreement.

(Am. Complt. Exh. J at 1/Docket 22-10 at 2) (emphasis added).

        Plaintiff goes on to assert that JSSI breached its contact with Gadinair. Plaintiff, as

assignee to a chose in action, seeks relief for that breach. Specifically, plaintiff alleges “Gadinair

delivered written notice to JSSI that it was terminating the [2/27/2012 Maintenance Agreement]

by delivering the signed Notification [of Sale of Aircraft form] to JSSI prior to the Closing

Date.” (Am. Complt. ¶¶ 43, 18). Plaintiff alleges that, pursuant to Section III(k) of the

2/27/2012 Maintenance Agreement, “JSSI was obligated to pay Gadinair, within ninety (90) days

of the termination of the Contract, an amount equal to seventy percent (70%) of the Account

Balance.” (Am. Complt. ¶ 44). Plaintiff alleges Gadinair was the first party to enroll the engines

in a JSSI Program, Gadinair was in compliance and no off-wing events had been performed on

the jet before the contract terminated.

        Defendant moves to dismiss.

II.     STANDARD ON A MOTION TO DISMISS

        The Court may dismiss a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure if the plaintiff fails “to state a claim upon which relief can be granted.” Fed.R.Civ.P.

12(b)(6). Under the notice-pleading requirements of the Federal Rules of Civil Procedure, a

complaint must “give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)). A complaint need not provide detailed factual allegations, but

mere conclusions and a “formulaic recitation of the elements of a cause of action” will not




                                                  8
       Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 9 of 15 PageID #:472




suffice. Twombly, 550 U.S. at 555. To survive a motion to dismiss, a claim must be plausible.

Ashcroft v. Iqbal, 556 U.S. 662 (2009). Allegations that are as consistent with lawful conduct as

they are with unlawful conduct are not sufficient; rather, plaintiffs must include allegations that

“nudg[e] their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

         In considering a motion to dismiss, the Court accepts as true the factual allegations in the

complaint and draws permissible inferences in favor of the plaintiff. Boucher v. Finance Syst. of

Green Bay, Inc., 880 F.3d 362, 365 (7th Cir. 2018). Conclusory allegations “are not entitled to

be assumed true,” nor are legal conclusions. Iqbal, 556 U.S. at 680 & 681 (noting that a “legal

conclusion” was “not entitled to the assumption of truth[;]” and rejecting, as conclusory,

allegations that “‘petitioners ‘knew of, condoned, and willfully and maliciously agreed to subject

[him]’ to harsh conditions of confinement”). The notice-pleading rule “does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at

678-679.

         On a motion to dismiss, the Court does not consider matters outside the pleadings.

Fed.R.Civ.P. 12(d). The pleadings include any “written instrument that is an exhibit to a

pleading.” Fed.R.Civ.P. 10(c). Where a plaintiff alleges a breach of contract, a district court

“may determine [the contract’s] meaning as a matter of law” if “the contract is unambiguous.”

McWane, Inc. v. Crow Chi. Indus., Inc., 224 F.3d 582, 584 (7th Cir. 2000). An “unambiguous

contract controls over contrary allegations in the plaintiff’s complaint.” McWane, 224 F.3d at

584.

III.     DISCUSSION

         When the Court dismissed without prejudice plaintiff’s claim that defendant had

breached the 2/27/2012 Maintenance Agreement (which, according to plaintiff, had been




                                                  9
   Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 10 of 15 PageID #:473




assigned to plaintiff), the Court granted leave to file an amended complaint. The Court did not

grant leave to file a supplemental complaint, but plaintiff’s amended complaint is, technically, a

supplemental complaint. Fed.R.Civ.P. 15(d) (“On motion and reasonable notice, the court may,

on just terms, permit a party to serve a supplemental pleading setting out any transaction,

occurrence, or event that happened after the date of the pleading to be supplemented. The court

may permit supplementation even though the original pleading is defective in stating a claim or

defense.”). Plaintiff’s new complaint is a supplemental complaint, because it is based on a

transaction (namely, an assignment signed in July 2019) that occurred after plaintiff filed his

original complaint. Nonetheless, defendant does not object, so it is just to allow the

supplemental pleading and to proceed to the question of whether it states a claim.

        In Count I, plaintiff attempts to state a claim for breach of the 2/27/2012 Maintenance

Agreement. Plaintiff’s original theory (which the Court rejected) was that the 2/27/2012

Maintenance Agreement had been assigned to plaintiff, after which JSSI breached it. Plaintiff’s

new theory is that JSSI breached the 2/27/2012 Maintenance Agreement and that, after the

breach, Gadinair assigned to plaintiff its right to sue on the breach. See, e.g., Mutual Assignment

and Indemnification Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004) (“[I]f a

contract between Placido Domingo and the Lyric Opera contains an anti-assignment clause, and

Domingo decides that he is too pooped to participate, he can’t send Neil Shicoff in his stead . . .

But if Domingo sings, and the opera does not pay, he can transfer to Shicoff (or anyone else) the

right to collect.”).

        Plaintiff has adequately alleged that Gadinair assigned to plaintiff Gadinair’s right to sue

for breach of contract. In order to state a claim, though, plaintiff must also allege that JSSI

breached the contract with Gadinair before the assignment. This is where plaintiff’s claim fails.




                                                 10
    Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 11 of 15 PageID #:474




       Plaintiff alleges that when Gadinair sent the Notification of Aircraft Sale form to JSSI on

April 7, 2016, it was notifying JSSI that it was terminating the 2/27/2012 Maintenance

Agreement, thereby triggering Section III(k). 3 Section III(k) provides:

               (k) Early Termination; Rebate of Account Balance. In the event that (i)
       the Client is the first party to enroll the Engine(s) on a JSSI program, (ii) the
       Client is in compliance with all terms and conditions of this Contract, including,
       but not limited to, payment of Minimum Service Charges, and (iii) an off-wing
       event has not yet been performed on the Engine under this Contract, the Client
       shall have the right to terminate this Contract by delivering written notice thereof
       to JSSI and the liability of the parties in further performance of this Contract shall
       be terminated effective as of the date of JSSI’s receipt of such notice. In addition,
       within ninety (90) days of the effective date of such termination notice, JSSI shall
       pay to the Client an amount equal to seventy percent (70%) of the Account
       Balance, calculated as described in Exhibit A, as of the effective date of such
       termination.

(2/27/2012 Maintenance Agreement at 12-13/Docket 22-3 at 16-17). Thus, under certain

conditions, Gadinair could notify JSSI that it was terminating the 2/27/2012 Maintenance

Agreement, and the termination would be effective the same day JSSI received the written

notice. The written notice would also trigger JSSI’s obligation to return 70% of the Account

Balance within 90 days of the written notice of termination.

       Plaintiff’s conclusory allegation that the Notification of Aircraft Sale form constituted

written notice of termination of the contract under Section III(K) is belied by the Notification of

Aircraft Sale form itself and by plaintiff’s other allegations. 4 Nothing in the language of the



3
 Plaintiff does not allege (or even argue) that Gadinair provided any other notice (besides the
Notification of Aircraft Sale form) of termination of the 2/27/2012 Maintenance Agreement.

4
 The Court need not credit plaintiff’s legal conclusion in ¶ 43 (see also ¶ 18) of his amended
complaint that the Notification of Aircraft Sale form constituted written notice of termination for
purposes of Section III(k). Iqbal, 556 U.S. at 680 (a “legal conclusion” is “not entitled to the
assumption of truth[.]” Furthermore, the Court need not ignore the plain language of the
Notification of Aircraft Sale form that plaintiff attached to his complaint and that he relies on to
support his claim. See Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013) (“when a
plaintiff attaches to the complaint a document that qualifies as a written instrument, and her

                                                 11
   Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 12 of 15 PageID #:475




Notification of Aircraft Sale form suggests Gadinair, by sending it, was notifying JSSI that it was

terminating the 2/27/2012 Maintenance Agreement effective April 7, 2016 (the day plaintiff

alleges the form was sent) and triggering a rebate under Section III(k). The form is not labeled

“Notification of contract termination,” and termination on April 7, 2016 would have been

inconsistent with plaintiff’s allegation that the contract for purchase of the jet included

assignment of the 2/27/2012 Maintenance Agreement. (Am. Complt. ¶15). Rather, the form is

labeled “Notification of Aircraft Sale.” (Exh. E at 2/Docket 22-5 at 4) (emphasis added). The

Notification of Aircraft Sale form gives every indication of providing notice to JSSI that

Gadinair was selling the jet, not that it was terminating the contract that day. The Notification of

Aircraft Sale form explicitly states that JSSI requires written notice “in the event of the sale of

the Aircraft.” (Am. Complt. Exh. 5 at 3/Docket 22-5 at 3). It explicitly states that “[i]f the

Aircraft was sold with the JSSI Program . . . JSSI will work with the Purchaser to transfer the

JSSI Program coverage” and that “[i]f the Aircraft was sold without the JSSI Program . . . the

Client will retain a Credit right, if applicable, to be used towards a Replacement Aircraft as set

forth in the Contract. (Am. Complt. Exh. 5 at 4/Docket 22-5 at 4). Gadinair checked the box for

sale with the JSSI program (Am. Complt. Exh. 5 at 4/Docket 22-5 at 4) and provided contact

information for the purchaser (Am. Complt. Exh. 5 at 3/Docket 22-5 at 3).

       In sum, plaintiff has not plausibly alleged that Gadinair ever provided written notice to

JSSI that Gadinair was terminating the 2/27/2012 Maintenance Agreement. Thus, JSSI did not

breach the 2/27/2012 Maintenance Agreement by not paying Gadinair 70% of the Account

Balance under Section III(k). Rather, plaintiff’s allegations and the plain language of the



complaint references and relies upon that document in asserting her claim, the contents of that
document become part of the complaint and may be considered as such when the court decides a
motion attacking the sufficiency of the complaint”).

                                                 12
   Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 13 of 15 PageID #:476




2/27/2012 Maintenance Agreement make clear that when Gadinair sent the Notification of

Aircraft Sale form, it triggered Section III(c) or III(d), depending on whether the purchaser

wanted to enter a new contract with JSSI.

       Section III(c) provided:

               (c) Sale of Aircraft: New Contract with Purchaser. In the event the client
       determines to sell the Aircraft during the term of this Contract, the Client shall
       provide written notice to JSSI at least ten (10) days prior to the date of closing of
       such sale. Such notice shall include the name and address of the Purchaser, the
       estimated closing date, and any other information reasonably requested by JSSI.
       If the Client is in full compliance with the terms and conditions of this Contract at
       the time of sale, the Purchaser’s creditworthiness is acceptable to JSSI, and the
       Purchaser desires to maintain enrollment in the Program, JSSI and the Client
       shall take all necessary steps to arrange for the execution and delivery of a new
       contract between JSSI and the Purchaser, subject to the then current JSSI terms
       and conditions. Such new contract shall be entered into on or before the closing
       date of such sale. The beginning Account Balance under such new contract shall
       be equal to the amount of the Account Balance at the conclusion of this Contract,
       calculated as described in Exhibit A. In addition, this Contract shall be
       terminated, and neither JSSI nor the Client shall have any further obligations
       under the Contract.

(2/27/2012 Maintenance Agreement at 9/Docket 22-3 at 13) (emphasis added). By its plain

language, the 2/27/2012 Maintenance Agreement provides a method by which plaintiff, as

purchaser of the jet from Gadinair, could have taken advantage of Gadinair’s Account Balance.

Specifically, if plaintiff executed a new contract with JSSI, then “the Account Balance under

such new contract [would] be equal to the amount of the Account Balance at the conclusion” of

the 2/27/2012 Maintenance Agreement. Plaintiff, however, alleges that he did not enter a new

contract.

       Plaintiff seems to recognize this basic point, because he argues:

       The Court must now interpret what happens in a situation where the seller intends
       to transfer the Contract with the Aircraft when it is sold, the seller uses the
       Notification form provided by JSSI, the seller checks the box it believes is the
       most appropriate selection given the intended result, but the buyer and JSSI do
       not ultimately enter into a new contract.



                                                13
   Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 14 of 15 PageID #:477




(Plf’s Brief at 6/Docket 30 at 7). The answer to the question plaintiff poses is that Section III(d)

applies. (Plaintiff previously recognized this answer. In response to defendant’s motion to

dismiss the original complaint, plaintiff argued, “Section III(d), not Section III(c) governs the

precise factual situation alleged in the Complaint: the sale of the Aircraft by Gadinair to a new

buyer not desiring to participate in the Program.” (Plf’s 12/3/18 Brief at 10/ Docket 12 at 11).

Plaintiff was correct on 12/3/18.) Section III(d) provides:

               (d) Sale of the Aircraft; Termination of Contract. In the event of a sale of
       the Aircraft to a Purchaser (which Purchaser shall not be an Affiliate of the
       Client) not desiring to participate in the Program, JSSI shall consent to
       termination of this Contract with the Client under the following terms:

                       (i) The receipt by JSSI of any data and documents reasonably
                       requested by JSSI . . .
                       (ii) Full payment of all amounts due . . .
                       (iii) Receipt by JSSI of evidence satisfactory to JSSI of the sale of
                       the Aircraft; and
                       (iv) Return of all equipment on loan to the Client hereunder.

(2/27/2012 Maintenance Agreement at 10/Docket 22-3 at 14). It is clear this section gives

Gadinair a right to terminate the contract upon sale of the jet to a purchaser who did not wish to

participate in a JSSI program. Plaintiff worries that this leaves JSSI with a windfall, but that is

not so. A subsequent provision sets out what happens to the Account Balance if the purchaser

does not wish to continue with the JSSI program. Specifically,

               (j)     Credit Towards Replacement Aircraft. In the event (A) the Client
       sells the Aircraft and the Purchaser does not wish to enroll in the Program (as
       provided in Subsection III(d) above), or (B) this Contract is terminated because of
       damage or theft of the Aircraft (as provided in Subsection III(e) above), the Client
       shall have the rights set forth in this Subsection III(j). If the Client elects to enroll
       a Replacement Aircraft in the Program and enter into a new contract covering
       such replacement Aircraft, the Client shall be eligible to apply the amount of its
       Credit under this Contract, calculated as described in Exhibit A, against either (1)
       the amount of the Pro Rata Elimination Fee, if any, due under the new contract for
       the Replacement Aircraft if the Replacement Aircraft is an In-Service Aircraft; or
       (2) the amount of monthly flight hour payments due under such new contract if



                                                  14
    Case: 1:18-cv-06235 Document #: 35 Filed: 04/21/20 Page 15 of 15 PageID #:478




       the Replacement Aircraft is a New Aircraft. The Client’s rights under this
       Subsection III(j) shall expire in the event that the Client does not enter into a new
       contract for a Replacement Aircraft within thirty-six (36) months from the date of
       the termination of this Contract pursuant to either Subsection III(d) or (e), as
       applicable.

(2/27/2012 Maintenance Agreement at 12/Docket 22-3 at 16) (emphasis added). (Note that the

2/27/2012 Maintenance Agreement defines Credit the same way it defines Account Balance.

(2/27/2012 Maintenance Agreement at Exh. A/Docket 22-3 at 23-24).) Thus, in the event the

purchaser does not wish to continue in the JSSI Program (which plaintiff alleges, and thus

admits, is what happened here), the 2/27/2012 Maintenance Agreement gave Gadinair a Credit

(in the same amount as the Account Balance) for any replacement aircraft it enrolled in JSSI

within the following three years. 5

       The 2/27/2012 Maintenance Agreement is unambiguous, and defendant did not breach it

by failing to pay Gadinair 70% of the Account Balance. Amendment would be futile.

Accordingly, defendant’s motion to dismiss is granted, and Count I is dismissed with prejudice.

IV.    CONCLUSION

       For the reasons set forth above, the Court grants defendant’s motion to dismiss [26]. The

Court dismisses Count I with prejudice. Civil case terminated.


SO ORDERED.                                          ENTERED: April 21, 2020



                                                     _________________________________
                                                     JORGE L. ALONSO
                                                     United States District Judge




5
 Nowhere does plaintiff suggest he seeks to allege JSSI breached the 2/27/2012 Maintenance
Agreement by failing to allow Gadinair to apply the credit to a replacement aircraft.

                                                15
